Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 –20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of a software application, executable on a computing device of the computational instance or of the managed network, and configured to: communicate with the server device to separately access, from the records, a first record and a second record, wherein the first record includes a first set of one or more fields that are not present in the second record, and wherein the second record includes a second set of one or more fields that are not present in the first record; identify a common field that is present in both the first record and the second record; correlate session information across the first record and the second record using the common field; use a set of license misuse criteria to identify, from the correlated session information, (i) a set of the communication sessions that meets the set of license misuse criteria.

Polinati (US Patent No. 9515883 B2) is relied upon to teach a database having different records with different fields (reads on a CMDB with records populated from different databases and sources, see Polinati col. 7 line 18 - 46); however, integrating the teachings of Polinati do not remedy the deficiencies of the prior art of record. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496